Citation Nr: 1030676	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-14 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for residuals of a right 
foot injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to April 
1969.  Service within the Republic of Vietnam is of record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  

In June 2007, the Veteran presented testimony at a hearing 
conducted at the Indianapolis RO before a Decision Review Officer 
(DRO).  A transcript of this hearing is provided in the Veteran's 
claims folder.

In a December 2008 letter, the Veteran, through his 
representative, specifically requested a video conference hearing 
before the Board of Veterans' Appeals.  The letter was submitted 
prior to the February 2009 certification of the appeal.  In March 
2010, the Board remanded the Veteran's claims to provide an 
opportunity to testimony and evidence in support of his claim at 
a VA videoconference hearing.  Such a hearing was scheduled and 
notice of such was sent to the Veteran.  Therefore, the Board 
finds that its remand instructions have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 
(1999).  

However, in an April 2010 statement, the Veteran submitted a 
statement indicating that he no longer wished to attend a 
hearing.  The hearing request accordingly has been withdrawn.  
See 38 C.F.R. § 20.702(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  



REMAND

Unfortunately, the Veteran's claims for entitlement to service 
connection for diabetes mellitus, type II, and residuals of a 
right foot injury, must be remanded again for further 
development.  Although the Board regrets the additional delay, it 
is necessary to ensure due process is followed and that there is 
a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

The Veteran stated in his April 2010 statement that continues to 
receive medical treatment at the VA facility in Marion, Indiana.  
Specifically, the Veteran contends that these records reflect 
that VA medical staff has provided a diagnosis of diabetes 
mellitus, type II.  See the Veteran's April 2010 statement.  The 
most recent VA outpatient treatment records associated with the 
Veteran's VA claims file are dated to July 23, 2009.  Where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not actually 
before the adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed to 
be constructively of record, they must be obtained.  Id.  
Accordingly, the Veteran's claims must be remanded so as to 
obtain the Veteran's most recent VA outpatient treatment records.

The Veteran asserts that he has diabetes mellitus, type II, and 
residuals of a right foot injury which are causally related to 
his service.  

Concerning the Veteran's diabetes mellitus, type II claim, the 
Board notes that the Veteran had service within the Republic of 
Vietnam, and thus, herbicide exposure is conceded.  However, a 
June 2005 VA examination report reflects that the Veteran did not 
have diabetes mellitus, type II, at that time.  As such, the June 
2005 VA examiner did not provide a medical nexus opinion with 
regard to the Veteran's claim.  However, as noted above, medical 
evidence associated with the Veteran's claims file since the June 
2005 VA examination provides a tenuous diagnosis of diabetes 
mellitus, type, II.  See e.g., a September 2008 statement from 
the Veteran's private physician.  Accordingly, the Board 
concludes that another VA examination should be scheduled to 
determine whether the Veteran currently has diabetes mellitus, 
type II, which is related to his service, to include his presumed 
herbicide exposure.  

Concerning the Veteran's residuals of a right foot injury claim, 
the Board notes that the June 2005 VA peripheral nerves 
examination report reflects that the Veteran reported that he had 
"broken" his right foot while in Hawaii during his service.  
Also the June 2005 VA examiner noted that the Veteran's right 
foot was hypersensitive and that his right ankle is larger than 
the left.  See the June 2005 VA peripheral nerves examination.  
The June 2005 failed to opine as to the etiology of the Veteran's 
noted right foot condition, noted above.  The Veteran was not 
provided a VA orthopedic examination in connection with his 
claim.  

VA must provide a VA examination when there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
(3) some indication that the claimed disability may be associated 
with the established event, injury, or disease, and (4) 
insufficient competent evidence of record for VA to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, this case must be remanded to the RO for a medical 
examination addressing whether the Veteran has diabetes mellitus, 
type II, and/or residuals of a right foot injury, and whether 
either disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's 
treatment records from the Marion, Indiana 
Campus of the VA Northern Indiana Health 
Care System dated from July 23, 2009 
forward.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.  

2.  Thereafter, the AMC should Schedule the 
Veteran for a proper VA medical examination 
for the purpose of determining whether the 
Veteran has diabetes mellitus, type II.  If 
it is found that the Veteran does not have 
diabetes mellitus, type II, the VA examiner 
should specifically attempt to reconcile 
such with the September 2008 private 
treatment record which diagnoses the 
Veteran with diabetes mellitus, type II.  

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary. The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

3.  Thereafter, the AMC should schedule the 
Veteran for a proper VA medical examination 
for the purpose of determining whether the 
Veteran has residuals of a right foot 
injury which is related to his reported in-
service right foot injury.  

The examiner should determine whether it is 
at least as likely as not that any 
diagnosed right foot condition is related 
to the Veteran's reported in-service foot 
injury.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary. The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.

4.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

